Citation Nr: 0006222
Decision Date: 03/08/00	Archive Date: 09/08/00

DOCKET NO. 98-14 439               DATE MAR 08, 2000

On appeal from the Department of Veterans Affairs (VA) Regional
Office (RO) in Huntington, West Virginia

THE ISSUES

1. Whether new and material evidence has been received to reopen
the claim of service connection for a claimed right ear hearing
loss.

2. Entitlement to service connection for claimed tinnitus.

REPRESENTATION 

Appellant represented by: The American Legion

WITNESS AT HEARING ON APPEAL 

The veteran 

ATTORNEY FOR THE BOARD 

Siobhan Brogdon, Counsel

INTRODUCTION

The veteran served on active duty from February 1954 until February
1956.

This appeal comes before the Board on appeal from a rating decision
of July 1998 by the RO.

The veteran appeared at a videoconference hearing with this Member
of the Board in February 1999.

FINDING OF FACT

The evidence received since the April 1995 determination by the RO
is new and is so significant that it must be considered in order to
fairly decide the merits of the veteran's claim.

2 -

CONCLUSION OF LAW

The evidence received since the final April 1995 rating decision is
new and material so as to reopen the veteran's claim of service
connection for right ear hearing loss. 38 U.S.C.A. 5108, 7105, 7104
(West 1991 & Supp. 1999); 38 C.F.R. 3.156 (1999).

(The issue of service connection for tinnitus is the subject of the
Remand portion of this document.)

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and material evidence to reopen the claim of service connection
for right hearing loss.

A claim for service connection for hearing loss was initially
denied by the RO in April 1995. Notice of the determination and the
appellate rights were issued to the veteran in May 1995. The
veteran did not file an appeal; and this decision is considered
final, except that the claim may be reopened if new and material
evidence is submitted. 38 U.S.C.A. 5108, 7105; Evans v. Brown, 9
Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

"New and material evidence" means evidence not previously submitted
which bears directly and substantially upon the specific matter
under consideration, which is neither cumulative nor redundant, and
which by itself or in connection with evidence previously assembled
is so significant that it must be considered in order to fairly
decide the merits of the claim. 38 C.F.R. 3.156(a); Hodge v. West,
155 F.3rd 1356 (Fed.Cir. 1998)

3 -

The Court, in Elkins v. West, 12 Vet. App. 209 (1999) (en banc),
has held that the Board must perform a three-step analysis when the
veteran seeks to reopen a claim based on new evidence. First, the
Board must determine whether the veteran has presented new and
material evidence under 38 C.F.R. 3.156(a) in order to have a
finally denied claim reopened under 38 U.S.C.A. 5108. New and
material evidence means evidence not previously submitted which
bears directly and substantially upon the specific matter under
consideration, which is neither cumulative nor redundant, and which
by itself or in connection with evidence previously assembled is so
significant that it must be considered in order to fairly decide
the merits of the claim. 38 C.F.R. 3.156(a). See also Hodge v.
West, 155 F. 3d 1356 (Fed. Cir. 1998) (expressly rejecting the
standard set forth in Colvin v. Derwinski, 1 Vet. App. 171 (1991),
that, in order to reopen a claim, the new evidence, when viewed in
the context of all the evidence, both new and old, must create a
reasonable possibility that the outcome of the case on the merits
would be changed). Second, if the Board determines that the
claimant has produced new and material evidence, the claim is
reopened and the Board must determine whether, based upon all of
the evidence of record in support of the claim, presuming its
credibility, see Robinette v. Brown, 8 Vet. App. 69 (1995), the
claim as reopened (and distinguished from the original claim) is
well grounded pursuant to 38 U.S.C.A. 5107(a). Third, if the claim
is well grounded, the Board may then proceed to evaluate the merits
of the claim, but only after ensuring that the duty to assist under
38 U.S.C.A. 5107(b) has been fulfilled. Winters v. West, 12 Vet.
App. 203 (1999) (en banc).

The record reflects that when the RO denied the claim of service
connection for hearing loss in April 1995, the veteran's service
medical records showed no complaints or treatment of any such
symptoms. Upon examination in February 1956 for separation from
active duty, hearing in both ears was determined to be 15/15, and
the veteran was shown to have denied any ear trouble. The post-
service record is completely silent for any reference to hearing
impairment until March 1994, when it was recorded upon private
physical examination report that he had trouble with hearing, and
ringing and buzzing in the ears. The veteran was afforded a VA
audiology examination in March 1995 and rendered a history of
exposure to heavy artillery with resultant hearing impairment.
Following examination and

- 4 - 

audiometric evaluation, an assessment of mild sensorineural hearing
loss with excellent speech discrimination skills and normal middle
ear findings.

The evidence received since the April 1995 RO decision includes the
report of a VA auditory brain stem response (ABR) test conducted in
May 1998. It was noted that the veteran presented with unilateral
right ear tinnitus, subjective vertigo, and asymmetrical hearing
loss and discrimination scores. It was reported that he had
attributed his right ear problems to noise exposure while in
service. Following testing, it was determined that results were
consistent with cochlear site of a lesion, bilaterally.

The veteran presented hearing testimony at a hearing via
videoconference before the undersigned Member of the Board who was
sitting at Washington, D.C. He testified at that time to the effect
that he had engaged in artillery training while in service as a
gunner and was required to pull the cord on the powerful guns for
long hours for weeks on end. He stated that they had no ear plugs
and recalled hearing noises in his right ear at that time. He
indicated that he did not inform service discharge personnel of the
problem for fear of being held over five days because he needed to
enroll in school and did not have the time to wait. The veteran
also related that he had had a hearing examination in 1958, and
subsequently started receiving newsletters from the Belltone
Hearing Aid company every month.

Analysis

The Board finds in this instance that all of the post-service
clinical evidence dating from April 1995 is new insofar as it was
not considered by the RO in the rating decision at that time. In
addition, the Board finds that the additional evidence is material
as it does provide a basis for relating the currently demonstrated
hearing disability to the exposure to acoustic trauma in connection
with his service in the artillery. Specifically, the recent hearing
testimony is credible in describing the nature of the noise
exposure and related hearing problems in service and thereafter.
See 38 U.S.C.A. 1110, 1154 (West 1991), 38 C.F.R. 3.303 (1999).
Consequently, the additional clinical and other evidentiary
information which has

5 -

been received since the April 1995 decision is so significant that
it must be considered in order to fairly decide the merits of the
claim. Accordingly, the Board concludes that the proffered evidence
is new and material and does provide a basis to reopen this claim.
38 U.S.C.A. 5108; 38 C.F.R. 3.156(a).

ORDER

As new and material evidence has been submitted to reopen the claim
of service connection for right ear hearing loss, the appeal to
this extent is allowed, subject to further action as discussed
hereinbelow.

REMAND

Where the Board determines that the claimant has produced new and
material evidence, the claim is reopened and a determination must
be made as to whether, based upon all of the evidence of record in
support of the claim, presuming its credibility, see Robinette,
supra, the claim as reopened (and distinguished from the original
claim) is well grounded pursuant to 38 U.S.C.A. 5107(a).

In this case, the RO, consistent with the principles set forth in
Bernard v. Brown, 4 Vet. App. 384 (1993), must be provided an
opportunity to further develop the record and conduct a de novo
review of the reopened claim, based on the evidence in its
entirety.

Section 5103(a) of title 38 of the U.S. Code provides: "If a
claimant's application for benefits under the laws administered by
the Secretary is incomplete, the Secretary shall notify the
claimant of the evidence necessary to complete the application." 38
U.S.C.A. 5103(a) (West 1991). VA, in certain circumstances, may be
obligated to advise the veteran of evidence that is needed to
complete his

- 6 -

application for benefits. This obligation depends upon the
particular facts of the case. See Robinette v. Brown, 8 Vet. App.
69, 77 (1995).

Accordingly, the veteran should be asked to submit competent
evidence to support his lay assertions that he is suffering from
hearing disability and tinnitus due to disease or injury which was
incurred in or aggravated by service.

To ensure full compliance with due process requirements, the case
is REMANDED to the RO for the following development:

1. The RO should take appropriate steps to contact the veteran in
order to have him identify the names, addresses, and approximate
dates of treatment for all VA and non-VA health care providers who
have treated him for the right ear hearing disorder and the claimed
tinnitus since service. After securing the necessary release, the
RO should attempt to obtain copies of pertinent treatment records
identified by the veteran in response to this request.

2. The RO should take appropriate steps to contact the veteran in
order to afford him an opportunity to provide additional argument
and information to support his application for benefits. This
should include asking him to provide all medical evidence to
support his lay assertions that he has right ear hearing disability
and disability manifested by tinnitus due to the exposure to
acoustic trauma or other disease or injury which was incurred in or
aggravated by service. The veteran should be afforded a reasonable
amount of time to obtain and submit such evidence to the RO.

3. Following completion of the development requested hereinabove,
the RO should review the record to

- 7 -

determine whether well-grounded claims of service connection have
been submitted. If it is determined that the claims are well
grounded, then the RO should undertake a de novo review of the
claims based on the evidentiary record in its entirety. All
indicated development should be undertaken. Due consideration
should be given to all pertinent laws and regulations. If the
benefits sought on appeal are not granted, the veteran and his
representative should be issued a Supplemental Statement of the
Case and afforded a reasonable opportunity to reply thereto.

Thereafter, the case should be returned to the Board for further
appellate consideration, if otherwise in order. In taking this
action, the Board implies no conclusion as to any ultimate outcome
warranted. No action is required of the veteran until he is
otherwise notified by the RO.

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims (known as the United States Court of Veterans
Appeals prior to March 1, 1999) for additional development or other
appropriate action must be handled in an expeditious manner. See
The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp.
1998) (Historical and Statutory Notes). In addition, VBA's
Adjudication Procedure Manual, M1-1, Part IV, directs the ROs to
provide expeditious handling of all cases that have been remanded
by the Board and the Court. See M21-1, Part IV, paras. 8.44-8.45
and 38.02-38.03.

STEPHEN L. WILKINS
Member, Board of Veterans' Appeals



